The Court.
An appeal lies to this court from the judgment rendered in the Superior Court of the city and county of San Francisco, denying the writ asked for by the relators therein. That case, as appears from the petition to this court, is the same as is presented here. Under these circumstances, as the relators can bring their case here by appeal from the judgment entered, the writ asked for is denied. We will add here, that the order of the Superior Court denying the writ in the case before it is the final judgment in the cause, from which, when, regularly entered, an appeal will lie. Application -denied.